Exhibit 13.03 ML BLUETREND FUTURESACCESS LLC (A Delaware Limited Liability Company) Financial Statements as of and for the years ended December 31, 2010 and 2009 and for the period September 1, 2008 (commencement of operations) to December 31, 2008 and Reports of Independent Registered Public Accounting Firms ML BLUETREND FUTURESACCESS LLC (A Delaware Limited Liability Company) TABLE OF CONTENTS Page REPORTS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS: Statements of Financial Condition as of December 31, 2010 and 2009 3 Statements of Operations for the years ended December 31, 2010 and 2009 and for the period September 1, 2008 (commencement of operations) to December 31, 2008 4 Statements of Changes in Member’s Capital for the years ended December 31, 2010 and 2009 and for the period September 1, 2008 (commencement of operations) to December 31, 2008 5 Financial Data Highlights for the years ended December 31, 2010 and 2009 and for the period September 1, 2008 (commencement of operations) to December 31, 2008 7 Notes to Financial Statements 10 Report of Independent Registered Public Accounting Firm To the Members of ML BlueTrend FuturesAccess LLC: In our opinion, the accompanying statements of financial condition, and the related statements of operations, changes in members' capital, and financial data highlights present fairly, in all material respects, the financial position of ML BlueTrend FuturesAccess LLC (the "Fund") at December 31, 2010 and December 31, 2009, and the results of its operations, the changes in its members' capital and its financial data highlights for the years then ended, in conformity with accounting principles generally accepted in the United States of America.These financial statements and the financial data highlights (hereafter referred to as the "financial statements") are the responsibility of the Fund's management.Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP March 15, 2011 PricewaterhouseCoopers LLP, 300 Madison Avenue, New York, NY 10017 T: (646) 471 3000, F: (646) 471 8320, www.pwc.com/us REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Member of ML Bluetrend FuturesAccess LLC: We have audited the accompanying statements of operations, changes in member’s capital and the financial data highlights of ML Bluetrend FuturesAccess LLC (the “Fund”) for the period September 1, 2008 (commencement of operations) to December 31, 2008. These financial statements and financial data highlights are the responsibility of the Fund's management. Our responsibility is to express an opinion on these financial statements and financial data highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial data highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial data highlights referred to above present fairly, in all material respects, the results of operations, changes in member’s capital and the financial data highlights of ML Bluetrend FuturesAccess LLC for the period September 1, 2008 (commencement of operations) to December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. /s/ Deloitte & Touche LLP New York, New York March 30, 2009 ML BLUETREND FUTURESACCESS LLC (A Delaware Limited Liability Company) STATEMENTS OF FINANCIAL CONDITION AS OF DECEMBER 31, 2 ASSETS: Equity in commodity trading accounts: Cash (including restricted cash of $27,101,098 for 2010 and $11,700,317 for 2009) $ $ Net unrealized profit on open futures contracts Net unrealized profit on open forwards contracts Cash and cash equivalents Other assets TOTAL ASSETS $ $ LIABILITIES AND MEMBERS' CAPITAL: LIABILITIES: Net unrealized loss on open futures contracts $ $ Net unrealized loss on open forwards contracts Brokerage commissions payable Sponsor and Advisory fees payable Redemptions payable Other liabilities Total liabilities MEMBERS' CAPITAL: Members' Interest (199,711,080 and 74,246,182 Units outstanding, unlimited Units authorized) Total members' capital TOTAL LIABILITIES AND MEMBERS' CAPITAL $ $ NET ASSET VALUE PER UNIT: Class A $ $ Class C $ $ Class D $ $ Class I $ $ Class DS $ $ Class DT $ $
